[Cite as State v. Tate, 2015-Ohio-5260.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                   Nos. 102776 and 102777




                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                       CHARLES TATE
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                        Case Nos. CR-14-589900-A and CR-14-589901-A

        BEFORE: S. Gallagher, J., Keough, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: December 17, 2015
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street
Second Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Glen Ramdhan
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

       {¶1}      Charles Tate appeals his conviction in Cuyahoga C.P. Nos.

CR-14-589900-A and CR-14-589901-A, claiming that the trial court erred by imposing

consecutive sentences without making the required findings pursuant to R.C.

2929.14(C)(4). In both cases, at a hearing also resolving three other cases involving Tate

and for which no appeals were filed, Tate pleaded guilty to two counts of domestic

violence, felonies of the fourth degree. The trial court imposed a 16-month term of

imprisonment on one count and a 12-month term on the other, to be served concurrently.

In the final sentencing entry, the trial court noted that the prison term in Cuyahoga C.P.

No. CR-14-586700-A, not the subject of the current appeal, would be served consecutive

to the current two cases.

       {¶2} We summarily overrule Tate’s sole assigned error challenging the imposition

of consecutive sentences in CR-14-589900-A and CR-14-589901-A. No consecutive

prison sentence was imposed in the current two appealed cases. The trial court ordered

the prison sentence in CR-14-586700-A to be served consecutive to the concurrent

sentences in CR-14-589900-A and CR-14-589901-A. Any challenge to the imposition of

consecutive service lies in CR-14-586700-A. State v. Nordstrom, 8th Dist. Cuyahoga

No. 101656, 2015-Ohio-1453, ¶ 28. Tate has not appealed that final sentence, and

therefore, we must overrule the assigned error. Tate’s conviction is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
TIM McCORMACK, J., CONCUR